FIRST AMENDMENT

 

This FIRST AMENDMENT, dated as of June 20, 2007 (this “First Amendment”), to the
Agreement dated as of December 21, 2005 (the “Agreement”) among Viacom Inc.
(formerly known as New Viacom Corp.), a Delaware corporation (the “Company”),
NAIRI, Inc., a Delaware corporation (“NAIRI”), and National Amusements, Inc., a
Maryland corporation (“NAI” and, together with NAIRI and the direct and indirect
wholly owned subsidiaries of NAIRI and NAI, “Seller”). Capitalized terms used
and not defined herein shall have the meanings ascribed thereto in the
Agreement.

W I T N E S S E T H :

WHEREAS, the parties hereto entered into the Agreement to provide for the
participation by NAIRI and NAI in the Company’s stock purchase program as set
forth in the Agreement;

WHEREAS, on May 29, 2007, the board of directors of the Company authorized a new
$4 billion stock purchase program for the Company which, upon completion of the
Company’s existing $3 billion stock purchase program, will operate according to
the same terms that govern the $3 billion stock purchase program; and

WHEREAS, the parties hereto desire to amend the Agreement as hereinafter
provided.

NOW, THEREFORE, the Company, NAIRI and NAI intending to be bound legally, each
agree as follows:

Section 1. The following definition set forth in Section 1.1(a) of the Agreement
is hereby amended to read in its entirety as follows:

“Program” means, (i) the stock purchase program approved on December 8, 2005 and
ratified on January 26, 2006 authorizing the Company to purchase from time to
time Shares up to a maximum aggregate amount of $3 billion and (ii) upon the
completion of the program referenced in the foregoing clause (i), the stock
purchase program approved on May 29, 2007 authorizing the Company to purchase
from time to time Shares up to a maximum aggregate amount of $4 billion.

Section 2. Section 7.1(g) of the Agreement shall not apply to the completion of
the Company’s existing $3 billion stock purchase program as contemplated by the
definition of “Program” (as amended hereby).

Section 3. This First Amendment shall be deemed part of the Agreement for any
and all purposes, effective as of the date first above written. The Agreement is
amended only by the express provisions of this First Amendment, and shall
otherwise remain in full force and effect.



Section 4. This First Amendment shall be governed by and construed in accordance
with the law of the State of New York (without regard to principles of conflicts
of laws).

Section 5. This First Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

 

2



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

 

VIACOM INC.

 

 

 

 

 

 

 

By:

/s/ Thomas E. Dooley

 

 

Name:

Thomas E. Dooley

 

 

Title:

Sr Exec. VP, Chief Administrative Officer and CFO

 

 

 

 

 

NAIRI, INC.

 

 

 

 

 

 

 

By:

/s/ Sumner M. Redstone

 

 

Name:

Sumner M. Redstone

 

 

Title:

Chairman and President

 

 

 

 

 

NATIONAL AMUSEMENTS, INC.

 

 

 

 

 

 

 

By:

/s/ Sumner M. Redstone

 

 

Name:

Sumner M. Redstone

 

 

Title:

Chairman and CEO

 

 

 

 